Citation Nr: 1531966	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to May 20, 2003 for the award of service connection for schizophrenia, paranoid type, to include whether there is clear and unmistakable error (CUE) in the May 1998 rating decision that denied service connection for a psychotic disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Richard L. Palmatier, Attorney at Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from April 1996 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for schizophrenia, paranoid type, effective May 20, 2003.  The Veteran subsequently appealed with respect to the assigned effective date.

The Board notes that, in July 2007, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing Theodore Jarvi as his accredited attorney.  However, in January 2015, the Veteran submitted a new VA Form 21-22a appointing Richard Palmatier as his attorney.  The Board recognizes this change in representation and such is reflected on the title page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  A final May 1998 rating decision denied service connection for a psychotic disorder, NOS.

2.  In determining that service connection for a psychotic disorder, NOS, was not warranted, the May 1998 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

3.  Following the denial of service connection in the May 1998 rating decision, VA first received the Veteran's application to reopen such claim on May 20, 2003.

4.  In an August 2009 rating decision, service connection for schizophrenia, paranoid type, was granted, effective May 20, 2003. 


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied service connection for a psychotic disorder, NOS, is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2014)]. 

2.  The May 1998 rating decision that denied service connection for a psychotic disorder, NOS, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

3.  An effective date prior to May 20, 2003 for the award of service connection for schizophrenia, paranoid type, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.157, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the assigned effective date for the award of service connection for schizophrenia, paranoid type, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for schizophrenia, paranoid type, was granted and the effective date was assigned in the August 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his reopened claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Finally, with regard to the Veteran's allegation of CUE in the prior May 1998 rating decision, the Board finds that the VCCA does not apply to such aspect of the Veteran's claim as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect). 

II. Analysis

The Veteran, through his attorney, contends that the denial of his original claim for service connection for a psychotic disorder in the May 1998 was clear and unmistakable error as the AOJ incorrectly applied the law regarding the presumptions of soundness and aggravation.  Specifically, the Veteran's attorney argues that the RO's reliance on the military determinations reflected in the
September 1996 Medical Evaluation Board (MEB) and a November 1996 Physical Evaluation Board (PEB) was improper and did not meet the burden to rebut the presumptions of soundness and aggravation.  Based on this theory of entitlement, the Veteran contends that an effective date of December 8, 1997, the date VA received his original claim for service connection for a paranoid psychotic disorder, is warranted.

A.  CUE in the May 1998 Rating Decision

As an initial matter, the Board finds that the May 1998 rating decision that denied service connection for a psychotic disorder, NOS, is final.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In the instant case, in May 1998, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not file a notice of disagreement with respect to this decision.  As such, the May 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a psychotic disorder was received prior to the expiration of the appeal period stemming from the May 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board has also considered the applicability of 38 C.F.R. § 3.156(c) as it appears that the service personnel records were received subsequent to such decision.  In this regard, such provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.   

While the Veteran's service personnel records contain a record of the nature of his service, to include a copy of his June 1996 discharge summary and September 1996 Medical Evaluation Board proceedings, which address his psychiatric disorder, such evidence was previously of record in the form of his service treatment records.  Therefore, such newly received service department records are duplicative of the evidence previously considered in connection with the May 1998 rating decision.  As such, 38 C.F.R. § 3.156(c) is inapplicable in the instant case and the May 1998 need not be reconsidered.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).   It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Under the law extant in May 1998, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (West 1991).   A person claiming VA benefits had to meet an initial burden of submitting evidence "sufficient to justify a belief in a fair and impartial individual that the claim is well grounded."  Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A claim that was well grounded was plausible, meritorious on its own, or capable of substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes of determining whether a claim was well grounded, the truthfulness of the supporting evidence was presumed.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there had to be competent evidence of a current disability (a medical diagnosis); of incurrence or aggravation of a disease or injury in service (lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where the determinative issue involved a medical diagnosis, there had to be competent medical evidence to the effect that the claim was plausible; lay assertions of medical status did not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The law also stated that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (West 1991). 

The implementing regulation provided that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports were to be considered as noted.  38 C.F.R. § 3.304(b) (1997). 

A preexisting injury or disease was to be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 1991); 38 C.F.R.           § 3.306(a) (1997). 

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.

The Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011). Thus, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.  

However, the Patrick Court did not overturn its decision in Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), in which it was determined that the new interpretation of 38 C.F.R. § 3.304(b) pertaining to the presumption of soundness can only retroactively affect a decision still open on direct review, not decisions that are final and that the new interpretation did not constitute a basis for a claim of CUE in a prior final decision that applied the later-invalidated regulation.  Id.  The Board notes that the provisions of 38 U.S.C.A. § 3.304(b) omitted the requirement of clear and unmistakable evidence for aggravation of an injury as compared to U.S.C. § 311 and while these provisions were in conflict, the regulation was not invalid until the VA General Counsel issued VAOPGCPREC 3-2003, effective July 2003.  In this regard, the Patrick Court noted that, in Jordan, the question was whether retroactive effect should be given to the VA's determination that section 3.304(b), the implementing regulation for section 1111, was invalid because it was inconsistent with section 1111.  See Jordan, 401 F.3d at 1298-99. In contrast, the claim involved in Patrick did not involve the application of section 3.304, but was instead based directly on section 1111.

Additionally, as noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).

In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's May 1998 rating decision with respect to the denial of service connection for a psychotic disorder, NOS.

The evidence before the RO in May 1998 was duly considered in the rating decision and included the Veteran's service treatment records.  Service treatment records include a January 1996 service entrance examination, which found the Veteran to be psychiatrically abnormal, and noted that the Veteran had a previous history of conflict with his father and that there had been "no problems" since 1990.  The Veteran denied having, or that he had ever had, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort in an accompanying January 1996 Report of Medical History (RMH).  In the January 1996 RMH, the examiner noted that the Veteran had undergone family counseling at age 15 and that he had been hospitalized for three months.  A January 1996 letter from the Veteran's father indicates that the family underwent counseling between January 1990 and December 1990, that the main problem was a "conflict of understanding," and that the problems had resolved when the Veteran agreed to live by strict rules.

A June 1996 discharge summary indicates that the Veteran had been admitted following reports from his unit that he had been acting bizarrely.  On admission, the Veteran reported that he had been hospitalized from December 1990 to January 1991 secondary to escalating behaviors of aggression during which he pulled a knife on his sister and had a physical confrontation with his father.  He had been discharged with the diagnosis of oppositional defiant disorder, parent/child problem and passive-aggressive style.  He also reported that his thoughts were not previously (prior to admission) grounded in reality and was noted to have used the word "delusions."  A discharge diagnoses of psychotic disorder, NOS, as manifested as a three month history of delusions, affective flattening, alogia, avolition, social withdrawal, looseness of associations and thought blocking was made.  The provider found that this psychotic disorder existed prior to service.

A September 1996 MEB proceedings report indicates that the Veteran had been diagnosed with psychotic disorder, NOS which was determined to have existed prior to service.  A November 1996 Physical Evaluation Board (PEB) report finds that the Veteran's psychotic disorder, NOS, existed prior to service and was not aggravated by service.  In a December 1996 Rebuttal, the Veteran disputed the PEB findings that his psychotic disorder preexisted service.  A December 1996 Memorandum indicates that no changes were warranted to the PEB report.  In an undated statement, the Veteran attributed the onset of his psychotic disorder to the stress of basic training and being drilled to the point of mental breakdowns by the drill sergeants.

Based on the foregoing, the RO found that the evidence of record showed that the Veteran's psychotic disorder, NOS, preexisted service and that there was no evidence that the condition permanently worsened as a result of service.  Therefore, service connection for a psychotic disorder, NOS, was denied.  

In the instant case, the Board finds that there is no CUE in the RO's denial of service connection for a psychotic disorder, NOS, in the May 1998 rating decision.  Specifically, in determining that service connection for a psychotic disorder, NOS, was not warranted, the May 1998 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

In this regard, the Veteran's primary contention is that clear and unmistakable evidence had not been presented to rebut the presumption of soundness.  Specifically, the Veteran argues that the May 1998 rating decision improperly relied on the contested findings of the November 1996 PEB report and that such contested findings were insufficient to rebut the presumption of aggravation under 38 U.S.C. § 1111.  However, the May 1998 rating decision indicates that a review of the Veteran's service medical records had been conducted and detailed the findings of his June 1996 discharge summary, November 1996 PEB report, and the Veteran's self-reported psychiatric history.  This rating decision also determined that there was no evidence showing aggravation.

Therefore, the Board finds that the May 1998 decision was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  It is apparent that the adjudicator reviewed the service treatment records in making a determination as to entitlement to service connection.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  In the instant case, the Veteran is essentially claiming CUE based on the evaluation of the evidence by the RO.  Specifically, he alleges that the September 1996 and/or November 1996 PEB report findings were contested and should have been afforded less probative weight than the Veteran's subjective reports of symptom onset and are insufficient to rebut the presumptions of soundness and aggravation.  However, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.

The Board also notes the arguments of the Veteran's attorney that the RO improperly applied the law regarding preexisting conditions and aggravation in the May 1998 rating decision.  However, such argument is also tantamount to a disagreement with how the facts were weighed by the adjudicator in May 1998.  In this regard, while the Veteran's attorney argues that the evidence of record at the time of the May 1998 rating decision was insufficient to establish that the Veteran's psychiatric disorder pre-existed service under the law in effect at such time; however, such is his interpretation of the facts.  A reasonable individual could look at the same set of facts and conclude, as the RO essentially did, that such did rise to the level of clear and unmistakable evidence that such disorder pre-existed service.  In fact, such is essentially acknowledged by the Veteran's attorney in his September 2012 argument as he states that, "[e]ven if the military medical reports and Board [(i.e., MEB and PEB)] actions are seen as a rebuttal to the presumption of soundness..."  Furthermore, while the Veteran's attorney has similarly argued that the presumption of aggravation was not properly applied, such is also a disagreement with how the facts were weighed in the May 1998 rating decision.  

Put simply, the RO adjudicator at the time of the May 1998 rating decision determined that the Veteran's psychiatric disorder pre-existed his military service and was not aggravated by it.  While the RO did not use the terms 'clear and unmistakable evidence' in reaching such determination, such terminology was not in use at the time of the rating decision.  However, it is clear that the RO considered all the facts as they were known at the time and properly applied the law in effect at that time, to include as interpreted by the Federal Circuit in Wagner.  The Veteran's attorney disagrees with how the evidence was weighed and argues that such does not reach the level of 'clear and unmistakable evidence.'  As noted previously, an assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).   

Additionally, in support of this argument, the Veteran's attorney cites to Horn v. Shinseki, which found that adjudicators may not deny claims involving the presumption of soundness based upon MEB reports containing no supporting analysis but must seek other evidence commensurate with the appropriate evidentiary standard of clear and unmistakable evidence.  25 Vet. App. 231, 242 (2012).  However, the attorney's reliance on Horn in support of the claim for CUE is misplaced.  The Board notes that a determination of CUE must be based on the record and law that existed at the time of the prior adjudication in question, here the May 1998 rating decision.  See Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.  The Court's decision in Horn was rendered in 2012, many years after the issuance of the May 1998 rating decision.  This argument is therefore without merit.

Based on the foregoing, the Board finds that the May 1998 rating decision did not contain undebatable error that would have manifestly changed the outcome and, therefore, there was no CUE in such rating decision.  Damrel, supra at 245 (1994) (quoting Russell, supra).  Wilson v. West, 11 Vet. App. 383, 386 (1998) (a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question). 

Further, to the extent that the Veteran and/or his attorney allege that VA violated its duty to assist, failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatable changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who denied the claim for service connection and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Accordingly, the claim for CUE in the May 1998 rating decision must be denied for the aforementioned reasons.

B.  Earlier Effective Date Claim

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the  claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for a paranoid psychotic disorder in December 1997.  As discussed previously, such claim was denied in a final May 1998 rating decision.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2014)]. 

Thereafter, VA received the Veteran's current claim to reopen his claim for service connection for a mental disorder on May 20, 2003.  An August 2009 rating decision granted service connection for schizophrenia, paranoid type, effective May 20, 2003, the date VA received his application to reopen his previously denied claim.

The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for an acquired psychiatric disorder that was received after the final May 1998 denial, but prior to the receipt of the May 20, 2003 claim.

In this regard, the Board notes that, on April 10, 2003, the Veteran submitted an April 2003 private treatment summary and excerpts of what appears to be a civil commitment order.  The April 2003 private treatment summary indicates that the Veteran had been admitted for in-patient treatment following a suicide attempt and that he had been diagnosed with paranoid schizophrenia.  This submission was not accompanied by any formal or informal communication indicating an intent to apply for VA benefits.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). Medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any record of treatment for the Veteran's acquired psychiatric disorder during this period also cannot constitute a request to reopen a claim for service connection.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in May 2003.  The Board recognizes that the Veteran has alleged that he has suffered from an acquired psychiatric disorder since service.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999). 

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final RO disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to May 20, 2003, for the grant of service connection for a schizophrenia, paranoid type.  

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to May 20, 2003 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An effective date prior to May 20, 20013 for the award of service connection for schizophrenia, paranoid type, to include whether there is CUE in the May 1998 rating decision that denied service connection for a psychotic disorder, NOS, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


